Mb. Justice Aldbey
delivered the opinion of the court.
Alfredo Amy filed a petition for a writ of habeas corpus in the District Court of Gfuayama for the purpose of regaining his liberty of which he had been deprived under a judgment sentencing him to two days’'imprisonment and to pay a fine of $200 for contempt. He alleged that the said judgment was unlawful because the court exceeded its jurisdiction in rendering the same for the reasons that he was not bound to obey the summonses he was punished for disobeying because they were not issued and served according to law, and that the proceedings for contempt were not initiated by a sworn complaint. The writ having been issued and a hearing had, the lower court denied the petition and the present appeal was taken from that decision.
The record submitted to us for the decision of this appeal is composed of the petition, the order of the court granting the writ, the warrant issued to the warden of the G-uayama jail to produce the prisoner, the return of the marshal thereon, the decision of the court denying the petition, the notice of appeal and the bond for the release qf the prisoner. With such a record we have not the data to enable us to decide whether the imprisonment of the appellant is unlawful, as he claims. We only know that when he presented his petition for a writ of habeas corpus he was suffering imprisonment under a judgment for contempt, but we do not know the reasons therefor nor the. nature of the proceedings from which the sentence resulted. One who alleges that his imprisonment is unlawful must furnish the courts of justice with the elements necessary to enable them to decide that *195he is imprisoned unlawfully; otherwise it must he presumed that the sentence under which he is imprisoned is lawful.
It is true that in addition to the proceedings enumerated above, the secretary of the lower court sent up to this court the proceeding’s followed against Alfredo Amy for contempt .and stated that the same had been offered in evidence during the hearing on the writ of habeas corpus, but the judge and not the secretary is the official authorized by law to certify to the evidence introduced at the trial. Besides, he does not .state that the same were admitted in evidence by the court, nor are they complete, for it may be deduced therefrom that oral testimony was introduced of which there is no showing in the record. Therefore, we cannot consider said proceedings in deciding this appeal.
Therefore, as we have no grounds on which to decide whether the imprisonment of the appellant is unlawful, we must affirm the decision appealed from.

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro ■concurred.